



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Burgess-Champagne, 2021 ONCA 306

DATE: 20210507

DOCKET: C68778

Hoy, Hourigan and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Burgess-Champagne

Appellant

Robert Burgess-Champagne,
    acting in person

Amy Ohler, appearing as duty
    counsel

Joseph Selvaratnam, for the
    respondent

Heard and released orally: May 5, 2021
    by videoconference

On appeal from the sentence imposed by Justice
    Ronald M. Laliberté of the Superior Court of Justice on October 14, 2020.

REASONS FOR DECISION

[1]

The appellant pleaded
    guilty to one count of possession of fentanyl for the purpose of trafficking,
    one count of possession of cocaine for the purpose of trafficking, one count of
    possession of property obtained by crime, and one count of conspiracy to commit
    an indictable offence. The trial judge found the facts supported findings of
    guilt on each count and convicted the appellant accordingly.

[2]

The trial judge
    originally sentenced the appellant on June 12, 2020. He rejected the defences
    proposed blended sentence and noted that the court could not circumvent
    Parliaments intent to have trafficking be ineligible for conditional
    sentences. The trial judge found that a fit and proper sentence was a global
    term of 24 months less one day, followed by 12 months probation. However, he
    adjourned imposing the sentence until October so the appellant could spend time
    with his dying mother. When the matter returned on October 14, 2020, the
    parties made submissions regarding the availability of a conditional sentence
    after this courts decision in
R. v. Sharma
, 2020 ONCA 478, 152 O.R. (3d) 209, and
    whether the trial judge was
functus officio
.

[3]

The trial judge
    found that a conditional sentence was not a fit and proper sentence for the
    appellant. Considering the totality of the circumstances, he concluded that a
    conditional sentence was not consistent with the principles of sentencing,
    specifically denunciation, deterrence, proportionality, and the degree of the
    responsibility of the offender.

[4]

On appeal, the
    appellant submits that the trial judge erred by not exercising restraint and
    over emphasizing the principle of parity, given that a conditional sentence is
    now available. He also argues that the trial judge failed to freshly consider
    whether a conditional sentence could be fashioned that was consistent with
    sentencing principles in the circumstances.

[5]

We see no error
    in principle in the trial judges analysis, and the sentence is not unfit. The
    trial judge carefully considered the request for a conditional sentence on the
    second sentencing hearing and provided thorough and compelling reasons for
    rejecting the request. There is no basis for appellate interference.

[6]

Leave to appeal
    sentence is granted, but the sentence appeal is dismissed.

Alexandra Hoy J.A.

C.W. Hourigan J.A.

B. Zarnett J.A.


